Citation Nr: 1043062	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 







INTRODUCTION

The Veteran had active military service from April 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which, in pertinent part, granted the Veteran service connection 
for hypertension, with a non-compensable evaluation, effective 
May 11, 2007.  


FINDING OF FACT

There is no competent evidence that the Veteran's diastolic 
pressure is predominantly 100 or more or that his systolic 
pressure is predominantly 160 or more.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 
7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.
The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected hypertension is a "downstream" issue.  Hence, 
additional notification is not required.  See Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. Nicholson, 
No. 06-7303 (Fed. Cir. Apr. 5, 2007).  Notwithstanding, the 
appellant was provided with pre-adjudication notice by letter 
dated in June 2007 and post adjudication notice by letter dated 
in September 2008.  The pre and post adjudication notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim, and the relative duties of VA 
and the claimant to obtain evidence.   

Furthermore, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).

VA has obtained service treatment records (STRs), assisted the 
Veteran in obtaining evidence, and afforded the Veteran adequate 
medical examinations as to the severity of his service-connected 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claim file and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

Analysis

The Veteran seeks an initial compensable evaluation for 
hypertension.  The Veteran contends that during his May 2009 VA 
examination they took his blood pressure and told him that it was 
too high for him to take a stress test and that they would re-
schedule it.  

The RO originally granted service connection for hypertension in 
the February 2008 rating decision on appeal, assigning a 0 
percent rating, effective May 11, 2007, under 38 C.F.R. § 4.104, 
DC 7101.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider 
the potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  
During an appeal of a disability rating, either from an initial 
rating assigned on granting of service connection, or on appeal 
of a subsequent denial of an increased rating, it may be found 
that are varying and distinct levels of disability impairment 
severity during an appeal.  So, staged ratings (different 
disability ratings during various time periods) are appropriate 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension is currently rated as non-compensable 
under 38 C.F.R. § 4.104, DC 7101, for hypertensive vascular 
disease.  A 10 percent evaluation is assigned for hypertensive 
vascular disease with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, DC 7101.  A 20 
percent evaluation is assigned for hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Id.  

The existence of the Veteran's hypertension was confirmed at the 
time he was granted service connection, and 38 C.F.R. § 4.104, DC 
7101 note (1), which requires that readings be taken two or more 
times on three different days, is not applicable to his increased 
rating claim.  Similarly, 38 C.F.R. § 4.104 DC 7101, does not 
require or suggest that the Veteran's blood pressure be measured 
when he is not taking medications to treat hypertension.  

VA treatment records dated in May 2007 note that the Veteran's 
blood pressure was measured to be 141/83.

An August 2007 VA Agent Orange examination report notes that the 
Veteran was diagnosed with hypertension in June 2005 and 
presently is on medications to treat it.  No blood pressure 
measurements are included the examination report.  

A VA hypertension examination was conducted in December 2007.  
The examiner noted that the Veteran's blood pressure was measured 
to be 120/80, 140/90, and 132/82.  A physical examination 
revealed that the Veteran's heart had no heaves or thrills, 
regular sinus rhythm, and that his expiratory phase was within 
normal limits.  A diagnosis of hypertension was given and it was 
noted that the objective factors of hypertension were borderline 
high blood pressure.  

A VA hypertension examination was conducted in May 2009.  The 
examiner noted that the Veteran takes several medical to treat 
his hypertension.  A physical examination was conducted, and the 
Veteran's heart had a regular rate and rhythm, no heaves or 
thrills, and no murmurs or gallops.  The Veteran's blood pressure 
was measured to be 130/80, 120/80, and 120/82.  

A private medical opinion dated in July 2009, notes that the 
Veteran is currently under his care and is being actively treated 
for hypertension.  

A VA examination was conducted in December 2009 for some of the 
Veteran's service-connected disabilities other than hypertension.  
The Veteran's blood pressure was measured to be 150/88, 152/92, 
and 156/86.  

The medical evidence of record shows, at worst, the Veteran's 
diastolic blood pressure is 92 and his systolic blood pressure is 
156.  At no time during the pendency of this claim was the 
Veteran's diastolic pressure more than 100 or his systolic 
pressure more than 160.  See 38 C.F.R. § 4.104, DC 7101.  Thus, 
the Veteran's hypertension does not warrant a compensable rating.

At no time during the pendency of the Veteran's claim, has his 
hypertension met or nearly approximated the criteria for a higher 
rating, thus staged ratings are not for application.  See Hart, 
21 Vet. App. at 505.  

The Veteran genuinely believes that the severity of his 
hypertension warrants a higher rating.  However, as a lay person, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the extent 
of his disability, and his views are of no probative value.  The 
Board notes the Veteran's contentions that during his May 2009 VA 
examination they took his blood pressure and told him that it was 
too high for him to take a stress test.  However, the record does 
not reflect this, and, even if the Veteran is correct that he was 
not re-scheduled for a stress test, stress testing is not part of 
the criteria for a compensable rating under 38 C.F.R. § 4.104, DC 
7101.  Given this, the Board finds that the Veteran's May 2009 VA 
examination was adequate.  Furthermore, even if the Veteran's 
various opinions are entitled to be accorded some probative 
value, they are far outweighed by the detailed opinions provided 
by the VA medical professionals and the numerous blood pressure 
readings of record.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Nor does the Veteran qualify for extra-schedular consideration 
for his service-connected hypertension.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimants exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant' s disability picture requires the assignment of an 
extra-schedular rating.  Id.

The record does not establish that the rating criteria are 
inadequate.  To the contrary, the very symptoms that the Veteran 
describes and the findings made by the various medical 
professionals are the symptoms included in the criteria found in 
the rating schedule for the Veteran's hypertension.  The 
schedular criteria are not inadequate for rating this Veteran's 
disability, and the other two steps in the analysis of extra-
schedular ratings need not be reached.  

The preponderance of the evidence is against an initial 
compensable evaluation for hypertension; there is no doubt to be 
resolved; and an increased rating is not warranted.  Gilbert, 
supra.


ORDER

Entitlement to an initial compensable evaluation for hypertension 
is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


